Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Applicant’s claim for benefit of foreign priority under 35 U.S.C. 119(a)-(d) is acknowledge. Applicant will receive the priority date of 08/01/2018 (Application No. SE1850052-0).

	Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/07/2020 has been considered by the examiner.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


5.	Claims 1-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et.al. (US 2010/0267316) in view of Bohler (US 7,022,004).

6.	Regarding independent claim 1, Silver et.al. discloses a floor grinding machine comprising a supporting frame (Fig 1, frame 112), a grinding unit (Fig 1, grinding apparatus 110) attached to the supporting frame, and a drive unit (Fig 1, motor 118) connected to the grinding unit (Fig 1, motor is provided for driving the grinding apparatus), 
where the grinding unit comprises an upper housing (annotated Fig 5 below, housing plate 121), a lower housing (Fig 5, carrier 131 comprise plates 132 and enclosing wall 133) rotatably arranged in relation to the upper housing (Fig 5, paragraph [0042]), and a planetary drive system (Fig 4, gearing assembly 134) connected to the drive unit (Fig 4, paragraph [0043])
where the upper housing comprises a top plate (Fig 5, top surface of housing plate 121) and a first side wall (Fig 5, first side wall comprises  surface of housing 121 and  side portion attached to housing plate 121) projecting downwards from the top plate in an axial direction (AX) (Fig 5),
wherein the lower housing comprises a bottom plate (Fig 5, plate 132) and a second side wall (Fig 5, enclosing wall 133), where one or more grinding disks (Fig 5, grinding disk 124) (Fig 5, abrasive 126) are rotatably attached to the bottom plate (Fig 5, paragraph [0043]), where the planetary drive system is arranged to rotate the lower housing and the one or more grinding disks respectively (Fig5, paragraph [0043], motor transfers rotational movement to rotate carrier 131 and grinding disk 124 via shafts and gears)
where the first side wall is coaxially arranged in relation to the second side wall (Fig 5), and where the first side wall in the axial direction (AX) at least partly is overlapping the second side wall (Fig 5), and
wherein a gap is formed in a radial direction (R) between the first side wall and the second side wall (Fig 5, there is a gap between side of housing plate 121 and enclosing wall 133), and 

    PNG
    media_image1.png
    611
    711
    media_image1.png
    Greyscale

Annotated Figure 5

Silver et.al. does not teach sealing element. However, Bohler teaches a sealing element is arranged in the gap (Fig 3, seal 8). It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have modified grinding apparatus of Silver by attaching a seal on inner surface of side of housing plate 121, and the seal is disposed at the gap between inner side of side of housing plate 121 and outer side of enclosing wall 133 taught by Bohler for preventing the penetration of dirt or other contaminants/objects into grinding apparatus.  

    PNG
    media_image2.png
    532
    539
    media_image2.png
    Greyscale



7.	Regarding claim 2, Silver et.al., as modified by Bohler, discloses the limitations of claim 1, as described above, and further discloses wherein the gap is formed in the radial direction (R) between an inner surface of the first side wall and an outer surface of the second side wall (Fig 5, the gap is formed between inner side of side of housing plate 121 and outer side of enclosing wall 133 in the radial direction).

8.	Regarding claim 3, Silver et.al., as modified by Bohler, discloses the limitations of claim 2, as described above, and further disclose wherein the second side wall is projecting upwards and/or downwards from the bottom plate in the axial direction (AX) (Fig 5, carrier 131 is projecting upwards and downwards from plates 132), and where the gap is formed in the radial direction (R) between the inner surface of the first side wall and the outer surface of the second side wall (Fig 5).

9.	Regarding claim 4, Silver et.al., as modified by Bohler, discloses the limitations of claim 2, as described above, and further disclose wherein the sealing element is arranged along peripheries of the inner surface and the outer surface respectively (as described in claim 1, the seal is disposed at position of gap), and where an outer edge of the sealing element is attached to the inner surface of the first side wall (as described in claim 1, the seal is attached to inner surface of side of housing plate 121), wherein the outer surface of the second side wall is slidably in contact with an inner edge of the sealing element (outer surface of enclosing wall 131 is slidably in contact with inner edge of seal).

10.	Regarding claim 5, Silver et.al., as modified by Bohler, discloses the limitations of claim 2, as described above, and further disclose wherein the sealing element is releasably attached to the inner surface of the first side wall, and arranged to be adjustably positioned in the axial direction (AX) along the inner surface of the first side wall (Fig 5, the seal is attached to inner surface of side of housing plate 121 and is adjustably positioned in vertical direction within the gap).

11.	Regarding claim 6, Silver et.al., as modified by Bohler, discloses the limitations of claim 2, as described above, and further disclose wherein the inner surface of the first side wall has an essentially circular cross-sectional shape around an axis (A) extending in the axial direction (AX) (Fig 5, cross-sectional shape of side of housing plate is circular around main axis ) and the outer surface of the second side wall has an essentially circular cross-sectional shape around the axis (A) extending in the axial direction (AX) (Fig 5, cross-sectional shape of enclosing wall is circular around main axis).

12.	Regarding claim 7, Silver et.al., as modified by Bohler, discloses the limitations of claim 1, as described above, and further disclose, wherein the top plate and the first side wall of the upper housing are forming a first space (Fig 5, first space), where the lower housing at least partly is arranged inside the first space of the upper housing (Fig 5, carrier 133 is disposed inside first space)

13.	Regarding claim 8, Silver et.al., as modified by Bohler, discloses the limitations of claim 1, as described above, and further disclose wherein the second side wall is projecting upwards from the bottom plate in the axial direction (AX) (Fig 5, enclosing wall 133 is projecting upward from plate 132 in the main axial direction), and where the gap is formed in the radial direction (R) between an inner surface of the second side wall and an outer surface of the first side wall (Fig 5).

14.	Regarding claim 9, Silver et.al., as modified by Bohler, discloses the limitation of claim 8, as described above, and further disclose wherein the inner surface of the second side wall has an essentially circular cross-sectional shape around an axis (A) extending in the axial direction (AX) (Fog 5, cross-sectional shape of inner surface of enclosing wall 133 is circular around main axis) and the outer surface of the first side wall has an essentially circular cross-sectional shape around the axis (A) extending in the axial direction (AX) (Fig 5, cross-sectional shape of side of housing plate is circular around main axis ).

15.	Regarding claim 10, Silver et.al., as modified by Bohler, discloses the limitations of claim 8, as described above, and further disclose wherein the bottom plate and the second side wall of the lower housing are forming a second space (Fig 5, second space), where the upper housing at least partly is arranged inside the second space of the lower housing (Fig 5).
 
16.	Regarding claim 11, Silver et.al., as modified by Bohler, discloses the limitations of claim 1, as described above, and further disclose, wherein wherein the upper housing, the lower housing, and the sealing element are forming a sealed volume of the grinding unit (Fig 5, sealed volume is formed by housing plate 121, carrier 131 and a seal taught by Bohler), where the sealing element is preventing contaminants from entering the sealed volume (as modified by Bohler, seal disposed at the gap prevents the penetration of dirt and contaminants into grinding apparatus).

17.	Regarding claim 12, Silver et.al., as modified by Bohler, discloses the limitations of claim 1, as described above, and further disclose wherein a drive shaft (Fig 5, driven shaft 119) of the planetary drive system is releasably connected to the drive unit via a drive coupling (Fig 5, carrier holder 128), and where the drive shaft is passing through an opening in the upper housing (Fig 5, shaft 119 passes through housing plate 121 to connect to motor 118).

18.	Regarding claim 17, Silver et.al., as modifier by Bohler, discloses the limitations of claim 1, as described above, and further disclose wherein the upper housing is non-rotatably arranged in relation to the supporting frame (Fig 1, housing plate 121 of grinding apparatus 110 is non-rotatably supported by frame 112).

19.	Regarding claim 18, Silver et.al., as modified by Bohler, discloses the limitations of claim 1, as described above, but does not teach wherein the upper housing and/or the lower housing are made of ductile cast iron.  It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to select ductile cast iron for upper and/or lower housing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
20.	Regarding claim 19, Silver et.al., as modified by Bohler, discloses the limitations of claim 1, as described above, and further discloses wherein the sealing element is a radial seal ( seal  is disposed in the gap  along circular shape of housing plate). 
Bohler does not teach sealing element has a continuous configuration made of an elastomeric material, such as nitrile butadiene rubber (NBR) or carboxylated nitrile rubber (XNBR). It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to select an elastomeric material for sealing element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


21.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et.al. (US 2010/0267316), as modified by Bohler (US 7,022,004), as applied to claim 1 above, and further in view of Ruedi (US 2007/0184762).
22.	Regarding claim 13, Silver et.al., as modified by Bohler, discloses limitations of claim 1, as described above, but Silver et.al. does not teach belt drive unit. However, Ruedi teaches the planetary drive system comprises a belt drive unit (Fig 1, annotated figure below, belt drive unit comprises drive belt 3 and toothed belt 9) arranged on the lower housing connected to the drive unit (Fig 1, drive belt is disposed at lower portion of case body 11 and connected to drive 1 through drive pulley 2 and central shaft 12), where the belt drive unit is arranged to rotate the lower housing in relation to the upper housing (Fig 1, paragraph.[0021] lines 1-10) , and to rotate the one or more grinding disks  in relation to the lower housing (Fig 1, paragraph. [0019] lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have replaced gears of Silver by belt taught by Ruedi for decreasing complicated assembly of machine as using drive belt compared to drive gear. Using belt in machine will help to decrease weight of machine compared to gear. Additionally, drive belt offers smoother transfer of motion and creates less noise compared to gears.

    PNG
    media_image3.png
    438
    758
    media_image3.png
    Greyscale

Annotated Figure 1

23.	Regarding claim 14, Silver et.al., as modified by Bohler and Ruedi, discloses limitations of claim 13, as described above, and further discloses wherein the belt drive unit comprises a drive belt (drive belt as taught by Ruedi ), where each of the one or more grinding disks (annotated Fig 1 above, a part for attaching tool 30  disposed at the bottom of case body 11, annotated figure 1 below) is connected to a pulley (annotated Fig 1 above, pulley 4 connects to grinding disk through shaft 31), where a rotational movement is transferred from the drive unit  to the one or more grinding disks via the drive belt  and the one or more pulleys (annotated Fig 1 above, rotational movement is transferred from central shaft 12 to grinding disk via drive belt 3 and pulley 4).
 
24.	Regarding claim 15, Silver et.al., as modified by Bohler and Ruedi, disclosed limitations of claim 13, as described above, and further discloses the planetary drive system comprises a ring gear (Fig 5, gear 154) arranged on an inner surface of the first side wall of the upper housing (Fig 5, paragraph [0046]) where the ring gear is interacting with at least one pinion (Fig 5, gear 152) is rotatably connected to the lower housing (pinion 152 which interacting with ring gear 154 is rotatably connected to carrier 131 via axle 136), and where the at least one pinion is rotated by the belt drive unit (drive belt as taught by Ruedi rotates pinion via axle. ). 

25.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et.al. (US 2010/0267316), as modified by Bohler (US 7,022,004), as applied to claim 1 above, and further in view of Palushi (US 7,261,623).
26.	Regarding claim 16, Silver et.al., as modified by Bohler, discloses limitations of claim 1, as described above, but Silver does not teach the grinding unit is pivotally attached to the support frame. However, Palushi teaches the grinding unit is pivotally attached to the supporting frame about a lateral axis (L) (Fig 1, as annotated below, housing 12 is pivotally attached to frame about pin 82). It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to modified machine of Silver by pivotally attaching grinding apparatus to frame about pin 82 taught by Palushi for ease of transportation. Additionally, the grinding unit can react to and tracks the local orientation of the floor by tilting the grinding unit forward to engage the floor to allowing for a better and more effective job of grinding.

    PNG
    media_image4.png
    273
    327
    media_image4.png
    Greyscale

Figure 1
Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM V TRUONG whose telephone number is (571)272-7576.  The examiner can normally be reached on Mon-Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAM VU QUANG TRUONG/            Examiner, Art Unit 3723                                                                                                                                                                                            

/MICHAEL D JENNINGS/            Primary Examiner, Art Unit 3723